Case: 13-30262      Document: 00513616167         Page: 1    Date Filed: 07/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                            July 29, 2016
                                      No. 13-30262                          Lyle W. Cayce
                                                                                 Clerk

BELLE COMPANY, L.L.C.; KENT RECYCLING SERVICES, L.L.C.,

               Plaintiffs - Appellants

v.

UNITED STATES ARMY CORPS OF ENGINEERS,

               Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-247


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before REAVLEY, DAVIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       This case returns to us on remand from the Supreme Court, No. 14-493,
Kent Recycling Services, LLC v. United States Army Corps of Engineers. The
Supreme Court vacated our affirmance of the district court’s dismissal of the
claims before it for lack of subject-matter jurisdiction and remanded this case


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30262    Document: 00513616167    Page: 2   Date Filed: 07/29/2016



                                No. 13-30262
to us for further proceedings consistent with the Court’s opinion in Army Corps
of Engineers v. Hawkes Co., 578 U. S. ___ (2016). Accordingly, we VACATE the
district court’s dismissal and REMAND this case to the district court for the
Middle District of Louisiana for further proceedings consistent with the
opinion of the Supreme Court.




                                      2